COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Robinson Helicopter Company, Inc.

Appellate case number:    01-14-00407-CV

Trial court case number: 2013-29873

Trial court:              129th District Court of Harris County

        On May 19, 2014, relator, Robinson Helicopter Company, Inc., filed a petition for a writ
of mandamus. The Court requests a response to the petition for writ of mandamus from real party
in interest, Paula Yeager, Individually, as Heir at Law and as Representative of the Estate of
Christopher Yeager, Deceased. The response, if any, is due no later than Monday, July 14,
2014.
        The trial court’s March 24, 2014 order in cause number 2013-29873, requiring relator to
“provide documents reflecting its current net worth in response to Plaintiff’s Request for
Production No. 22” is stayed. See TEX. R. APP. P. 52.10. The stay is effective until disposition of
relator’s petition for writ of mandamus or further order of this Court.
       It is so ORDERED.




Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: July 3, 2014